IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs January 7, 2003

              STATE OF TENNESSEE v. DWAYNE A. WILLIAMS


                  Direct Appeal from the Criminal Court for Shelby County
                          No. 01-09567    Bernie Weinman, Judge



                    No. W2002-00829-CCA-R3-CD - Filed April 29, 2003


The defendant was convicted by a jury of possession of more than 300 grams of cocaine with the
intent to deliver. The trial court sentenced the defendant as a Range I standard offender to twenty
years incarceration. The defendant contends the evidence is insufficient to sustain his conviction.
We conclude the evidence is sufficient to sustain the defendant’s conviction and affirm the judgment
of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JOE G. RILEY and ALAN
E. GLENN, JJ., joined.

Robert Wilson Jones, District Public Defender; Karen Massey and Garland Ergüden, Assistant
Public Defenders, for the appellant, Dwayne A. Williams.

Paul G. Summers, Attorney General and Reporter; Thomas E. Williams, III, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Scot A. Bearup, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                            OPINION

       The defendant, Dwayne A. Williams, appeals his conviction of possessing more than 300
grams of cocaine with the intent to deliver. On May 16, 2001, the defendant was arrested at a
Greyhound Bus Terminal in Memphis after a police officer discovered the defendant in possession
of a bag which contained two packages of cocaine. The defendant was found guilty by a jury and
was sentenced by the trial court on April 4, 2002, as a Range I standard offender to twenty years
incarceration. The defendant contends the evidence is insufficient to sustain his conviction.
                                                Facts

        Keith Watson, a City of Memphis police detective, testified that he was working at the
Greyhound Bus Terminal at noon on May 16, 2001. He said that he and Officer Mary Sampietro
were assigned the duty of halting the flow of illegal narcotics into Memphis via the bus terminal.
He said he has been assigned to the Greyhound Bus Station since 1998. He said he recalled a bus
arriving at the bus station inbound from Chicago, via Effingham to Memphis to Louisiana. He said
he stood by the pay phone area inside of the terminal and Officer Sampietro was stationed beside
him. He said that from his vantage point, he was able to observe no more than forty-five and no less
than twenty passengers getting off of the inbound Chicago bus. He said that, usually, people exiting
the bus either come into the terminal or remain on the loading docks before going to the baggage
claim to get their bags. He said the bus station faces north at Redbird Stadium. He said that when
buses pull into the lot, they are either coming east or west on Union. He said the Chicago bus
stopped on the east side. He said a passenger on the Chicago bus would walk directly west and go
either into the covered top area or south to the baggage claim area.

         Detective Watson said that on May 16, 2001, he noticed an individual get off the bus and
walk around to the north, back through the entryway of the buses, which is a dangerous area. He said
the individual then made a left turn, “which was west and headed toward the front of the station,
which is a longer route to take than if you were to walk into the terminal and out of the front door
through the electric door.” He said several people then got off of the bus, and he saw the defendant
get off of the bus and walk through the driveway. He said the defendant walked in the direction of
the individual he noticed previously. He said he told his partner to go to the front door and look for
the first individual. He said he followed the defendant to the corner and toward a taxicab, which had
been secured by the first individual. He said the first individual placed his blue backpack into the
trunk of the taxicab. He said the taxi driver closed the trunk of the car and got into the taxi, but did
not leave. He said the defendant made his way to the taxicab with a black and red nylon book satchel
on his shoulder. He said the defendant had carried only a black and red nylon book satchel on his
shoulder when he walked off of the bus.

        Detective Watson said that he then approached the defendant and identified himself as a
police officer as the defendant went to the door of the taxicab. He said he was not wearing a
uniform, but wore his black utility belt with his pistol, badge, radio, rubber gloves, and handcuffs.
He said he asked the defendant if he had a bus ticket, and the defendant replied that the bus driver
had his ticket. He said he asked the defendant if he owned the bag he carried on his shoulder, and
the defendant said that the shoulder bag belonged to him. He said he asked the defendant if he could
look in his bag, and the defendant then said that the bag did not belong to him and that he had stolen
the bag after he saw it lying on the floor. He said he asked the defendant to hand him the bag, in
order to find the identification of its owner. He said that when he opened the bag, he found assorted
clothing, food wrappers, and two large packages of cocaine. He said that in the defendant’s bag were
two mass, hard, brick-type objects wrapped in clear plastic. He said the smaller white substance
wrapped in clear plastic was placed inside a Crown Royal bag. He said the cocaine was wrapped in
a brown or black trash bag, which was wrapped around the clear plastic wrap. He said he


                                                  -2-
immediately detained the defendant and asked the passenger in the rear seat if the bag in the trunk
belonged to him. He said the passenger, who was identified as Mark Chandler, would not speak.
He said he opened Chandler’s bag located in the trunk and found over one pound of marijuana. He
said that he and his partner removed both the defendant and Chandler from the front of the terminal
to the rear of the terminal for further investigation and to frisk both of them.

        The prosecution gave Officer Watson the State’s Exhibit 2 for identification in the presence
of the jury. Officer Watson opened the black bag and testified that the larger block of cocaine was
wrapped in assorted pieces of clothing. He pulled out pieces of the clothing and said the bag
contained Tommy Hilfiger boxers, a shirt, and a pair of sweatpants. The prosecution handed Officer
Watson two other items for identification. Officer Watson testified that the items were a Greyhound-
issued pamphlet with a slot for holding a purchased bus ticket and a baggage claim stub which had
stars on each side and the imprinted words, “claimed stub bag or bags checked 15th day of May 2001,
at 11:29 p.m. to a Williams, Ms. or Mr.” He said that the baggage claim stub is the actual tag
affixed to a bag and placed underneath the Greyhound Bus, and on it is the originating city as well
as the destination. He said the tag was not attached to the defendant’s bag, but was inside it. He said
that two minutes passed between the time he witnessed the first individual get off of the bus and the
time the defendant got off of the bus. He said that after he left the taxicab stand, he took the
defendant and Chandler back to an office in the back of the terminal. He said the defendant and
Chandler were separated and frisked. He said that after five to ten minutes, he took the defendant
and Chandler to his satellite office. He said that while they were at the bus station and the following
morning, no one reported missing a black backpack. He said that after the packages tested positive
for marijuana and cocaine, he took them into the property room and signed them in as evidence. He
said the marijuana and cocaine did not leave his possession from the time the defendant and
Chandler were taken into custody until the time he checked the drugs into the evidence room. He
said the individuals were taken to the county jail for booking and processing. He said he did not
notice anyone else get off the bus and take the same route as the defendant and Chandler.

         On cross-examination, Officer Watson testified that when the defendant exited the bus, he
did not go to baggage claim. He said the ticket stubs found in the defendant’s bag were not on the
defendant’s bag. He said that a bag in storage would have a baggage claim check. He said some
passengers take their bags on the bus if they have room. He said the bus driver may tell some people
who board the bus between Memphis and Little Rock to put their bag underneath. He said that some
people, while purchasing tickets, may ask for a baggage claim ticket. He said he did not know for
sure if the bag belonged to the defendant. He said the defendant went to the street, instead of going
into the terminal, after getting off the bus. He said it is almost twenty yards from the bus to the
street. He said he asked the defendant if he could look in the bag, and the defendant said that the bag
was not his and that he tried to steal it.

        The defense counsel asked Officer Watson to reexamine the contents of the defendant’s bag.
Officer Watson pulled out a red shirt and testified that the shirt was a size, “triple XL.” He said the
underwear he pulled out of the bag was an extra large size. He pulled out the jogging pants and said


                                                 -3-
the pants were a “triple XL” size. He pulled out a McDonald’s bag and socks. He said the defendant
told him that Chandler was not traveling with him.

        The defendant, Dwayne Andre Williams, testified that he took a bus from Chicago to
Memphis. He said he had a bag with him when he got off the bus. He said he picked up the bag
from the floor of the bus, without looking in the bag. He said that he does not know Mark Chandler.
He said that an officer stopped him, took possession of the bag, and opened it “right then and there.”
He said that the officer pulled some clothes out and then pulled the plastic bag out. He said that
when the officer opened the plastic bag, it contained some cocaine. He said he was just as surprised
as the officer.

       On cross-examination, the defendant testified that he rides buses to steal bags, jewelry, and
cameras to pawn for money. He said that this was not the first time that he had stolen a bag. He said
he had nowhere to stay in Memphis. He said that he could not say that he would not have done
anything with the cocaine, but he was glad that it did not get into the hands of children.

         The defendant was given several items and asked to identify each of them. The defendant
testified that he did not know if the bus ticket given to him by the prosecution was his own. He said
that he did not remember seeing a bag ticket like the one given to him. He said that he did not think
the bus ticket belonged to him, because he did not remember it. He said the bag claim ticket shows
that the route was Chicago, 95th, Illinois, and Memphis. He said that after leaving Memphis, he
planned to take the next bus to Chicago. He said that at the time he was arrested, he planned to go
to the nearest alley to open the bag and see what was inside. He said that he has gotten on buses
three or four times to steal bags. He said that at the time he was arrested, he was not attempting to
get into a taxicab. He said that he walked past the taxicab. He said that the arresting officer’s
testimony was incorrect.

                                              Analysis

        The defendant argues the evidence is insufficient to support his conviction, because he did
not knowingly possess cocaine with the intent to deliver. The defendant argues that the conviction
rests solely upon his possession of a bag containing two packages of cocaine. He argues that the jury
overlooked the fact that the bag that he stole contained clothing so large that it could not have
belonged to him. He also argues that he freely admitted that his method of earning a living is by
riding buses and stealing property.

        The proper inquiry for this Court to review the defendant’s challenge to the sufficiency of
the evidence to support a conviction is whether, considering the evidence in a light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560
(1979); State v. Hall, 8 S.W.3d 593, 599 (Tenn. 1999). Questions concerning the credibility of
witnesses, the weight and value to be given evidence, as well as all factual issues raised by the
evidence, are resolved by the trier of fact, not this Court. State v. Cabbage, 571 S.W.2d 832, 835


                                                 -4-
(Tenn. 1978). A guilty verdict accredits the testimony of the witnesses for the State and resolves all
conflicts in favor of the prosecution. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). The
defendant has the burden of demonstrating that the evidence is not sufficient when there is a
challenge to the sufficiency of the evidence. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        The primary issue raised as to the sufficiency of the evidence is whether it was established
that the defendant posessed the cocaine with the intent to deliver. The defendant contends the
evidence does not support his conviction and the jury overlooked pertinent evidence. We disagree.

        Possession may be “either actual or constructive.” State v. Shaw, 37 S.W.3d 900, 903 (Tenn.
2001); see also State v. Bigsby, 40 S.W.3d 87, 90 (Tenn. Crim. App. 2000). A person constructively
possesses control over a substance when he has the power and intention to exercise dominion and
control over the substance either directly or through others. Shaw, 37 S.W.3d at 903 (quoting State
v. Patterson, 966 S.W.2d 435, 445 (Tenn. Crim. App. 1997)); Bigsby, 40 S.W.3d at 90. We note that
“the mere presence of a person in an area where drugs are discovered is not, alone, sufficient.”
Bigsby, 40 S.W.3d at 90; see also State v. Cooper, 736 S.W.2d 125, 129 (Tenn. Crim. App. 1987).

        An offense may be proven by circumstantial evidence alone. Price v. State, 589 S.W.2d 929,
931 (Tenn. Crim. App. 1979). Our scope of review is the same when the conviction is based upon
either circumstantial evidence or direct evidence, or when there is a mixture of both. State v. Brown,
551 S.W.2d 329, 331 (Tenn. 1977); Farmer v. State, 208 Tenn. 75, 343 S.W.2d 895, 897 (1961).

        In the instant case, testimony established that the defendant was seen in possession of the
bag, which contained over three hundred grams of cocaine. Testimony reveals the defendant was
in sole control of the contraband from the time he left the bus station until the time he was
apprehended. The defendant argues that he stole the bag and that he was surprised to discover that
it contained two packages of cocaine. The credibility of the witnesses, the weight to be given their
testimony, and the reconciliation of conflicts in the evidence are matters entrusted exclusively to the
jury as the trier of fact. Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978). By their
verdict, the jury refused to accept the testimony of the defendant as to how he came in possession
of the drugs, as is their prerogative. A jury may infer possession for sale or delivery based upon the
quantity of the drugs coupled with the surrounding circumstances. State v. Holt, 691 S.W.2d 520,
522 (Tenn. 1984). It is our view that from all of the evidence presented, a rational jury could have
determined that the defendant was guilty of possessing the cocaine with the intent to deliver. See
Tenn. Code Ann. § 39-17-417(a)(4). In the instant case, the defendant possessed two packages
containing more than 300 grams of cocaine.




                                                 -5-
                                            Conclusion

        Accordingly, we find the evidence sufficient to sustain the defendant’s conviction and affirm
the judgment of the trial court.




                                                      __________________________________
                                                       JOHN EVERETT WILLIAMS, JUDGE




                                                -6-